Opinion,
Me. Justice Steeeett :
The act of May 23,1887, P. L. 164, under which this suit was brought declares:
“ It shall be unlawful for any person or persons, being a citizen or citizens of this commonwealth, to assign or transfer any claim for debt against a resident of this commonwealth, for the purpose of having the same collected by proceedings in attachment in courts outside of this commonwealth, or to sendout of this commonwealth, by assignment, transfer, or other manner whatsoever, either for or without value, any claim for debt against any resident thereof, for the purpose or with the intent to deprive such person of the right to have his personal earnings or property exempt from application to the payment of his debts according to the laws of this commonwealth, Avhere the creditor and debtor and the person or corporation owing the money intended to be reached by such proceedings are within the jurisdiction of the courts of this commonwealth; and the person or persons assigning or transferring any such claim, for the purpose or with the intent aforesaid, shall be liable in ah action of debt to the person or persons from whom any such ■claim shall have been collected by attachment or otherwise out,side of the courts of this commonwealth, for the full amount of debt, interest and costs so collected; and the defendant or defendants therein shall not be entitled to the benefit of the •exemption laws of this commonwealth upon any execution ^process issued upon any judgment recovered in any such action.”
*371The purpose of the act, as expressed in its title, is “ to secure to laborers within this commonwealth the benefit of the exemption laws of this commonwealth, and to prevent assignment of claims for the purpose of securing their collection against laborers outside of this commonwealth.” The act was doubtless passed to prevent evasions of the proviso to the fifth section of our act of 1845, which declares “ that the wages of any laborer, or the salary of any person in public or private employment, shall not be liable to attachment in the hands of the employer.” This proviso is a general law, applicable to all judgments, whether entered in the Common Pleas or before a justice of the peace: Catlin v. Ensign, 29 Pa. 264. It has been held that the exemption given by it cannot be waived, and that aldermen and justices of the peace have no jurisdiction in attachment of wages, even upon a voluntary waiver by the party entitled to such exemption, because it would be against public policy to permit such waiver: Firmstone v. Mack, 49 Pa. 887. The exemption must therefore be regarded as grounded on public policy, looking to the protection of laborers and their families, even against their own voluntary acts.
It is claimed that the case at bar is an illustration of the evil intended to be remedied. Plaintiff and defendant are both citizens of this state. The former was employed as baggage-master on the Baltimore & Ohio railroad, the lines of which extend into this state, Maryland, and West Virginia, and the latter was engaged in the business of an undertaker, etc. Plaintiff became indebted to the defendant in the sum of about fifty dollars, which the latter, under the laws of this state, was unable to collect. It was alleged by plaintiff, and testimony was introduced to prove that defendant, in violation of the act of 1887, above quoted, assigned his account to G. O. Smith, a citizen of West Virginia, for the purpose and with the intention of having the amount thereof collected by attaching plaintiff’s wages in the hands of his employer, the Baltimore & Ohio Railroad Co., in that state, the laws of which authorize such proceeding, but without the benefit of exemption ; that in September, 1887, Mr. Smith, the assignee of the claim, attached plaintiff’s wages in the hands of the railroad company, under the West Virginia laws; and the matter was so proceeded in that, on October 25th following, the money bound by the at*372tachment was paid to the justice before whom the proceeding was had, by the garnishee company, and the judgment was satisfied. The plaintiff had no notice of the attachment other than that given him by the garnishee, and did not appear either in person or by attorney. This suit was afterwards brought by him to recover the penalty specified in the act above quoted. The evidence, tending to prove that defendant in assigning his claim violated the provisions of the act, etc., was submitted to the jury under proper instructions, and a verdict in favor of plaintiff for $48.16 was rendered. On that verdict judgment was afterwards entered, and this appeal was taken by defendant.
By necessary implication, the verdict establishes all the facts necessary to constitute a violation of the provisions of the act of 1887, and the only question presented for our consideration is the constitutionality of the act. It is difficult to understand why an act, such as that in question, grounded on considerations of public policy, and intended to protect laborers in the irse and enjoyment of their earnings, by forbidding violations or evasions of an exemption law by our own citizens, can be regarded as obnoxious to the provisions of the constitution, either state or federal. If the defendant, Hunter, for the purpose of evading the exemption law of his own state, had gone in person into a West Virginia court, and there, in his own name, commenced proceedings by attachment, for the purpose of thus enforcing payment of his claim (which he could not have done here), the plaintiff, independently of the act of 1887, would have had a remedy in equity to restrain him from prosecuting such attachment against the wages of the defendant in the hands of his employer. That remedy would have been in the courts of this state by injunction against the attaching creditor, not by an order directed to the West Virginia court.. This principle appears to be recognized in Cole v. Cunningham, 133 U. S. 107, where the subject is fully and ably discussed by the present chief justice of the Supreme Court of the United States. It is there held that in proper cases (such, we think, as that under consideration), the constitution of the United States-permits the equity courts of one state to control persons within their jurisdiction from prosecuting suits in another state,' and that the exercise of that power is no violation of the constitutional provision which re*373quires that full faith and credit be given in each state to the judicial proceedings of every other state.
In Story’s Eq. J., §§ 899, 900, the principle is thus stated:
“ But, although the courts of one country have no authority to stay proceedings in the courts of another, they have an undoubted authority to control all persons within their own territorial limits. When, therefore, both parties to a suit in a foreign country are resident within the territorial limits of another country, the courts of equity of the latter may act in personam upon those parties, and direct them by injunction to proceed no further in such suit. In such a case, these courts act upon the acknowledged principles of public law in regard to jurisdiction. They do not pretend to direct or control the foreign court, but, without regard to the situation of the subject matter of the dispute, they consider the equities between the parties, and decree in personam according to those equities.....It is now held that, whenever the parties are resident within a country, the courts of that country have full authority to act upon them personally, with respect to the subject of suits in a foreign country, as the ends of justice may require; and, with that view, order them to take, or omit to take any steps and proceedings in any other court of justice, whether in the same country or in any foreign country.”
If a state court has the power to thus restrain its citizens, and prevent the evasion or nullification of its laws, what is there to prevent the legislature, which can enlarge or limit such jurisdiction, from enacting laws the effect of which will be similar to that of proceedings by injunction ? It is the province of the legislature to provide a remedy for any and every existing evil; and it is certainly competent for it to say what that remedy shall be, whether by injunction, or by the imposition of a fine or penalty, or both concurrently. It may therefore provide a cumulative statutory remedy, in the shape of a penalty for the infraction or evasion of any law, and especially laws grounded on public policy. In a public point of view, it is particularly important that such laws should be obeyed and respected in spirit as well as in letter. The act of 1887 was doubtless passed with that view.
We are unable to see wherein it can be obnoxious to the constitutional provision that all “ citizens of each state shall be *374entitled to all the privileges and immunities of citizens of the several states: ” Const. U. S., article IV., § 2. As a citizen of this commonwealth, the defendant owed allegiance to her laws, one of which forbade him to take, by any legal process, the plaintiff’s earnings and apply them to his own claim, and thus perhaps leave the plaintiff and his family without the necessary means of subsistence. If he did do so, no matter how or where, he violated, both in letter and spirit, a law of his own state which he was in duty bound to obey; and there appears to be no reason why he should be permitted, under the claim that he is a citizen of the United States, to thus ignore his obligation to his own state, and the laws thereof not in conflict with the constitution and laws of the United States. The defendant, a resident of this state, assigned his claim to a resident of West Virginia, for the purpose of gaining an advantage which he could not enjoy under the law of this state. In doing this, he committed, as the verdict establishes, acts which are forbidden by the law under consideration. That law, in effect, compels him to make restitution, by way of penalty, to his aggrie ved debtor. We think the court was right in holding that the act of 1887 is constitutional, and we discover no error in any of the rulings.
Judgment affirmed.